                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


DWIGHT MITCHELL,                    )
    Plaintiff,                      )
                                    )
v.                                  )                          Case No. 3:18-cv-01023
                                    )                          Judge Crenshaw / Frensley
WILSON TAYLOR, KIMBERLY TAYLOR,     )
CITIZEN’S BANK, CITY OF HARTSVILLE, )
TN, MARY HOLDER, BETTY LOU TAYLOR, )
HATTIE McDONALD, JAMES McDONALD, )
THOMAS LARRY EDMONSON, JAMES        )
DELANIS, BAKER DONELSON BEARMAN )
CALDWELL & BERKOWITZ, KEIN KEY,     )
MICHAEL TOWNS, TOMMY P. THOMPSON, )
BETTY SUE HIBDON,                   )
     Defendants.                    )


                             REPORT AND RECOMMENDATION

       This matter is before the Court upon Judge Crenshaw’s Order (Docket No. 182), which

determined that Plaintiff’s Complaint had failed to state a federal claim, such that the Court had

subject-matter jurisdiction over Plaintiff’s remaining state law claims only if there existed diversity

of Citizenship. Docket No. 182. Because diversity was in question, Judge Crenshaw Ordered in

pertinent part as follows:

       If the Magistrate Judge’s legal analysis concludes that the Court has diversity
       jurisdiction, the Court respectfully requests the Magistrate Judge to reconsider
       whether Mitchell’s claims are time-barred and determine what effect, if any, this
       has on the pending motions to dismiss. In making this determination, the Magistrate
       Judge should consider whether Tenn. Code Ann. § 28-3-105 applies to actions for
       the conversion of real property, and to what extent Mitchell’s fraudulent
       concealment claims may have been tolled while pending in federal court. (See Doc.
       No. 181 at 3.) Before it may dismiss the other state law claims, the Court also finds
       it necessary for the Magistrate Judge to provide specific examples and further issue-
       specific legal analysis regarding why Mitchell’s claims are otherwise “barred by
       the doctrine of res judicata and collateral estoppel, conclusory, plead with
       insufficient particularity, and fail to state a claim upon which relief can be granted.”




  Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 1 of 19 PageID #: 1631
       (See Doc. No. 175 at 54-56.) In his forthcoming R&R, the Magistrate Judge may
       incorporate by reference the prior R&R’s comprehensive factual and procedural
       background, adding additional facts only where necessary to explain the Magistrate
       Judge’s legal analysis. (See id. at 2-50.)

Id.

       On October 5, 2020, the undersigned held a hearing on the Motion to Establish Domicile,

at the end of which, the undersigned ruled that domicile had been established. Docket No. 222.

Accordingly, the undersigned invited the parties to submit additional briefing on the issues

identified in Judge Crenshaw’s Order, recounted above. Id. Having received and reviewed the

parties’ additional briefing, the undersigned finds and recommends as discussed below.

       As a preliminary matter, pending before the Court is a Motion for Leave to File a Response

to the Supplemental Memorandum filed by Plaintiff after the hearing. Docket No. 234. That

Motion is hereby GRANTED, and the undersigned will consider Defendants’ Response. Docket

No. 234-1.

       Also as a preliminary matter, the undersigned incorporates the detailed factual background

and procedural history recounted in the earlier-issued Report and Recommendation in this case.

Docket No. 175, pp. 20-50. By way of summary, Citizen’s Bank made a commercial loan to

Plaintiff in 2002 in connection with the old-age home he operated. Plaintiff argues that the deeds

for that property contained incorrect property descriptions and notarized but unwitnessed

documentation but were recorded anyway, and that the address of the property was changed with

“fraudulent intent.”

       In 2007, the State of Tennessee closed Plaintiff’s old-age home via an Order (which was

not appealed) on account of its unsanitary and unsafe conditions. With the old-age home shut

down, Plaintiff stopped making payments on the loan and attempted to stop foreclosure on the

home in a series of five bankruptcies. In addition to the five bankruptcies, Plaintiff has filed claims

                                                  2

  Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 2 of 19 PageID #: 1632
with the Equal Employment Opportunity Commission, the Tennessee Department of Financial

Institutions, and the Federal Deposit Insurance Corporation, and has filed lawsuits in the Chancery

Courts for Davidson and Trousdale counties, as well as three federal court lawsuits and their

subsequent appeals to the United States Court of Appeals for the Sixth Circuit, a request for en

banc review, and a Petition for Certiorari to the United States Supreme Court – all related to the

same core facts (the loan for the old-age home, the Ordered closing of that home as a result of

unsafe and unsanitary conditions, and the foreclosure of the home as collateral on the loan).

       In light of Plaintiff’s lengthy history of litigation over these events, the undersigned begins

by evaluating whether Plaintiff’s current claims are barred by the doctrine of collateral estoppel.

       A.      Collateral Estoppel

       In order to prevail on a claim of collateral estoppel, the party so asserting must establish

that: (1) the issue to be precluded is identical to an issue decided in an earlier proceeding; (2) the

issue to be precluded was actually raised, litigated, and decided on the merits in the earlier

proceeding; (3) the judgment in the earlier proceeding has become final; (4) the party against

whom the collateral estoppel is asserted was a party or is in privity with a party to the earlier

proceeding; and (5) the party against whom collateral estoppel is asserted had a full and fair

opportunity in the earlier proceeding to contest the issue now sought to be precluded. Bowen v.

Arnold, 502 S. W. 3d 102 (Tenn. 2016), quoting Mullins v. State, 294 S. W. 3d 529, 535 (2009).

       1.      Inaccurate Property Descriptions in the Deed

       In October 2009, while represented by counsel, Plaintiff argued that the property

descriptions on his deeds differed from the descriptions given to the United States Small Business

Administration [SBA] in connection with the SBA loans. 3:09-bk-10241, Docket No. 30. The

Bankruptcy Court held an evidentiary hearing and granted relief from the stay. Id., Docket No. 48.



                                                  3

  Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 3 of 19 PageID #: 1633
This ruling became final on March 16, 2010 when Plaintiff’s bankruptcy case was dismissed. Id.,

Docket No. 61.

       Additionally, Plaintiff attempted to stop the foreclosure of Citizen’s Bank by filing another

bankruptcy and arguing the preclusive effect of inaccurate property descriptions. 3:10-bk-06545,

Docket No. 26. The Bankruptcy Court ruled against Plaintiff, affirmed the findings of the earlier

Bankruptcy Court, and granted Citizen’s Bank relief from the stay. Id., Docket No. 47.

       Moreover, during Plaintiff’s fifth bankruptcy, Plaintiff moved to set aside the foreclosure

and added to his argument that the deeds were void due to inaccurate descriptions by including an

argument that his signature was forged. 3:10-bk-09670, Docket No. 32. Again, the Bankruptcy

Court rejected the argument and denied Plaintiff’s motion to set aside. Id., Docket No. 39.

       As demonstrated, Plaintiff has had full and fair opportunities to litigate his issues with the

property description contained in the deed through to final conclusion. The issue of whether the

deed was inaccurate, vague, or forged has been repeatedly addressed and resolved in prior

litigation. See 3:09-bk-10241, Docket Nos. 48, 61; 3:10-bk-06545, Docket No. 47; 3:10-bk-09670,

Docket No. 39; 3:09-bk-10241, Docket No. 92; 3:17-cv-01155, Docket No. 5; and 18-5474, Order.

Accordingly, any such claims Plaintiff asserts herein are barred by collateral estoppel.

       2. Wrongful Foreclosure / Whether Citizen’s Bank was a Secured Creditor

       Although Plaintiff asserts that Citizen’s Bank was not a secured creditor and that their

loans only covered part of the property, as discussed above, Plaintiff has litigated these issues.

Specifically, in 2009, Citizen’s Bank asserted it was a secured creditor and requested relief from

an automatic stay. 3:09-bk-10241, Docket No. 22. Plaintiff asserted then that the deeds were

inaccurately drawn and described property which only covered part of his tract such that Citizen’s

Bank’s foreclosing on and taking all of the property when their loans only covered a part of it was



                                                 4

  Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 4 of 19 PageID #: 1634
wrongful. Id., Docket No. 30. The Bankruptcy Court held a hearing on February 9, 2010, and, on

February 17, 2010, issued an Order granting Citizen’s Bank relief from the stay. Id., Docket No.

48. In a motion to reopen his case, Plaintiff again asserted Citizen’s Bank knew it was not a secured

creditor. Id., Docket No. 87. Plaintiff’s motion was denied (Id., Docket No. 92) and Plaintiff did

not prevail on appeal (3:17-cv-01155, Docket No. 5). Accordingly, the issues of whether Citizen’s

Bank was a secured creditor, whether loans only covered part of Plaintiff’s property, and whether

the foreclosure was wrongful have been raised, litigated, and decided on the merits. They are

therefore barred by collateral estoppel. 1

        3. Changes in the Property’s Mailing Address

        Plaintiff attempted to reopen his 2009 bankruptcy by arguing that the change in Mailing

address of the property from 700 McMurray to 802 McMurray constituted “new evidence” that

warranted reopening his case and setting aside the foreclosure sale. 3:09-bk-10241, Docket No.

87. Plaintiff’s request to reopen based on the “new evidence” of the change of mailing address was

rejected by the Bankruptcy Court (Id., Docket No. 92), the United States District Court of the

Middle District of Tennessee (3:17-cv-01155, Docket No. 5), and the United States Court of

Appeals for the Sixth Circuit (18-5474, Order). Moreover, the Sixth Circuit found Plaintiff’s

arguments so frivolous that they awarded sanctions against him and ordered him to pay Citizen’s

Bank’s attorney fees. Id. The issue of whether the changes in the mailing address had any

significance to Plaintiff’s claims over the real property have likewise been litigated to a final

conclusion and is also barred by collateral estoppel.




1
 Regarding Plaintiff’s allegation that, in a Trustee’s Deed dated September 10, 2010, Defendant
Betty Sue Taylor wrongfully sold his property to Citizen’s Bank for $25,000, as discussed above,
Plaintiff has repeatedly litigated the issues relating to losing his property in foreclosure and any
such claims are barred by collateral estoppel.
                                                 5

    Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 5 of 19 PageID #: 1635
        4.      Title Insurance

        In Plaintiff’s November 1, 2013 motion to reopen his bankruptcy case, Plaintiff argued that

he could “now show with new evidence that title insurance would not cover any of Citizen’s

Bank’s loans with Plaintiff.” 3:09-bk-10241, Docket No. 87. As discussed above, this motion was

denied. Id., Docket No. 92. Thus, Plaintiff’s title insurance claims have been asserted and denied,

and are therefore barred by collateral estoppel. 2

        5.      Larry Edmonson

        Although Plaintiff argues that Larry Edmondson’s actions should impute liability to

Citizen’s Bank and not be subject to res judicata or collateral estoppel principles because those

principles were not raised in earlier litigation, res judicata and collateral estoppel depend on rulings

in prior litigation such that they cannot be earlier raised; Plaintiff’s argument therefore lacks merit.

        Additionally, to the extent that Plaintiff had concerns with the Clerk’s inquiry in 3:09-ap-

00146, Docket No. 9, or believed that it gave rise to a claim, Plaintiff should have raised those

concerns at that time, in that litigation. Plaintiff’s failure to do so renders his current claim barred

by the collateral attack doctrine. See Pratt v. Ventas, Inc., 273 B.R. 108, 114 (W.D. Ky. 2002).

Moreover, it is important to note that Plaintiff is imputed knowledge of alleged claims that he

knew about or “could have learned through minimal investigation of public records.” New England

Health Care Employees Pension Fund v. Ernst & Young, LLP, 336 F.3d 495, 502 (6th Cir. 2003).

        B.      Plaintiff’s Other Claims

        Turning to the remaining claims contained in Plaintiff’s Second Amended Complaint, the



2
  Additionally, attached to his Second Amended Complaint in the instant action, Plaintiff submitted
an August 23, 2010 letter from Stewart Title Guarantee Company, which explains to Plaintiff that
he is not the insured. 3:18-cv-01023, Docket No. 92-19. This August 23, 2010 letter establishes
that Plaintiff’s title insurance claims accrued in 2010 and are therefore barred by the statute of
limitations.
                                                     6

    Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 6 of 19 PageID #: 1636
undersigned will consider whether Plaintiff has stated a claim upon which relief can be granted on

each. 3

     1. Fraud or Intentional Misrepresentation

          As an initial matter, claims of fraud must be plead with particularity. Fed. R. Civ. P. 9(b).

Conclusory allegations of fraud are insufficient. Fed. R. Civ. P. 12(b)(6).

          In order to prevail on a claim for fraud or intentional misrepresentation, Plaintiff must

establish: (1) Defendant made a representation of an existing or past fact; (2) the representation

was false when made; (3) the representation was in regard to a material fact; (4) the false

representation was made either knowingly or without belief in its truth or recklessly; (5) Plaintiff

reasonably relied on the misrepresented material fact; and (6) Plaintiff suffered damages as a result

of the misrepresentation. Diggs v. LaSalle National Bank Assoc., 387 S. W. 3d 559, 564 (W. D.

Tenn. 2012).

          Plaintiff has failed to so establish. Plaintiff’s assertions lack the context and detail required

to sufficiently state a plausible claim for fraud, and Plaintiff has failed to provide sufficient factual

support to establish the requisite knowledge.

          With regard to Plaintiff’s fraud claim against Defendant Edmondson, Plaintiff cannot

sustain this claim because regardless of whether Defendant Edmondson had represented both

Citizen’s Bank and Alternative Healthcare Solutions (“AHS”), Inc. (which the record shows he

did not), such alleged conflict of interest would be an ethical issue, not fraud. Additionally,

Plaintiff cannot prevail on his assertions that because Defendant Edmondson was (mistakenly)




3
  To the extent that Plaintiff, in his post-domicile hearing supplemental memorandum, attempts to
recharacterize or raise new claims for relief, the undersigned will not consider those claims because
Plaintiff did not raise them in his Second Amended Complaint and they are therefore not properly
before the Court.
                                                     7

    Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 7 of 19 PageID #: 1637
identified by Plaintiff’s former counsel as the attorney for AHS, Inc., Defendant Edmondson had

a conflict of interest so significant that it overrides Plaintiff’s default on his loans with Citizen’s

Bank, Citizen’s Bank’s status as a secured creditor, and the foreclosure sale that was repeatedly

approved by the Bankruptcy Court.

         2.     Fraudulent Conversion of Real Property

         a.     Statute of Limitations

         The Parties do not dispute that Tennessee recognizes claims for conversion of real property.

They do not agree on the appropriate statute of limitations for such claims. The Plaintiff argues

that the appropriate statute of limitations for fraudulent conversion is ten years. Docket No. 181,

pp. 1-3. In support of his position, Plaintiff relies upon the unreported decision of the Tennessee

Court of Appeals in Estate of Ralston; ex rel: Ralston v. Hobbs, 2010 WL 4272692 (Tenn. Ct.

App. October 28, 2010). The Defendants argue that Tennessee courts have held that the six-year

statute of limitation set forth in T. C. A. § 28-3-109 applies to claims involving the alleged

wrongful occupation of land and note that Ralston has never been cited for the proposition that a

ten year status of limitations applies. Docket No. 234-1, p. 9.

         Defendants argue that the Court in Ralston failed to consider a three year status of

limitations for “[a]ctions for injuries to personal or real property” in T C. A. §28-3-105(a); six-

year statute of limitations for “[a]ctions for the use and occupation of land and for rent;” and the

seven year statute of limitations for actions “at law or in equity for recovery of any lands, tenements

or herediments (sic)” found in T. C. A. §28-2-103(a). Id. They argue that the application of any

of these statutes of limitation for Plaintiff’s claim for conversion of real property would bar the

claim.

         In Ralston, the Defendant argued that Plaintiff’s conversion claim was barred by the three-



                                                  8

  Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 8 of 19 PageID #: 1638
year statute of limitations set forth in T. C. A. § 28-3-105. Ralston, supra, at *4. The Defendant

argued that the claim fell under T. C. A. § 28-3-105 because it sought to recover property that was

sold or transferred. Id. The Court found that T. C. A. § 28-3-105 addressed only actions for

“conversion of personal property.” Id. Because this was an action for conversion of real property,

the court found that the applicable statute of limitations was found in T. C. A. §28-3-110 which

provides a ten-year statute of limitations. Id. Applying the ten-year statute of limitations to that

action, it was timely. Id.

        While the Defendants take issue with the analysis in Ralston, the language used by the

Court could not be clearer. Utilizing a strict constructionist view of the statutory language, the

Court found that claims for conversion of real property were not covered under T. C. A. §28-3-

105. Id. The Defendants have not cited any cases contradicting the ruling in Ralston, and the Court

has not found any either. As such., it appears that Plaintiff’s claims for real property is timely

before the Court.

        b.      Collateral Estoppel

        The alleged factual basis underlying Plaintiff’s claim for fraudulent conversion of real

property is not new. At its core, the Plaintiff’s complaint is that the Defendants engaged in

conversion of real property when they sold his property pursuant to a court approved foreclosure

sale. This core issue has been raised and litigated over multiple years and many forums. Given the

multiple orders permitting the foreclosure sale and prior court orders rejecting Plaintiff’s

challenges to same, this claim is barred by the doctrines of res judicata and/or collateral estopple.

        c.      Failure to State a Claim

        As noted, claims of fraud must be plead with particularity. Fed. R. Civ. P. 9(b). Conclusory

allegations of fraud are insufficient. Fed. R. Civ. P. 12(b)(6).



                                                  9

  Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 9 of 19 PageID #: 1639
          Conversion requires proof of: (1) the appropriation of another’s property to one’s own

use and benefit; (2) the intentional exercise of dominion over it; and (3) in defiance of the true

owner’ rights. PNC Multifamily Capital v. Bluff City, 387 S.W.3d 525, 553 (Tenn. Ct. App. 2012).

Plaintiff has not so alleged. Plaintiff has not alleged that any individual Defendant appropriated

his property for his/her own use and benefit, nor has Plaintiff alleged that any individual Defendant

exercised intentional dominion over his property in defiance of his rights. Plaintiff’s allegations

that Defendants changed the address of the real property after it was foreclosed upon by Citizen’s

Bank fails to state a claim for fraudulent conversion of real property. Moreover, Defendants did

not sell the property “in defiance” of Plaintiff’s rights, they sold it pursuant to a court-approved

foreclosure sale. Plaintiff cannot sustain his conversion claim when the property was sold in

accordance with a Bankruptcy Court approved sale; this claim should therefore be dismissed.

   3. Fraudulent Concealment

          a.     Statute of Limitations

          The district court asked that the undersigned consider to what extent Mitchell’s fraudulent

concealment claims may have been tolled while pending in federal court. Docket No. 182, p. 6. In

that prior lawsuit, the Plaintiff’s federal claims were dismissed with prejudice and the court

declined to exercise supplemental jurisdiction under 28 U. S. C. §1367 over Plaintiff’s state law

claim against Wilson Taylor. 3:15-cv-01310, Docket No. 98, p. 6. Plaintiff argues that his

fraudulent concealment claim is brought within the statute of limitations because it was tolled by

the 2015 filing in federal court. Docket No. 228, p. 7. Plaintiff argues the statute of limitations is

tolled under that the Supreme Court ruling in Artis v. District of Columbia, 133 S. Ct. 594, 596

(2018).

          As the Defendant’s note, Citizen’s Bank and Hibdon were not named in the 2015 lawsuit.



                                                  10

 Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 10 of 19 PageID #: 1640
3:15-cv-01310. Defendant Wilson Taylor was named but does not appear to have ever been served

in that case. Plaintiff’s claim for fraudulent concealment named only Wilson Taylor in his

individual and official capacity. Id. at Docket No. 8, p. 27-29.

        Defendant Citizen’s Bank and Hibdon argue that 28 U. S. C. §1367 does not toll the claims

brought against them in this lawsuit because Plaintiff’s claims against them in the 2015 action

were not asserted under subsection (a) of 28 U. S. C. §1367 in the 2015 action. Docket No. 234-1,

p. 10. The same is true they argue for Defendant Thompson because he was named only in

Plaintiff’s federal law claims in the 2015 lawsuit. Id.

        As to Wilson Taylor, Defendants contend that notwithstanding Plaintiff’s failure to serve

Taylor in the prior litigation, Plaintiff missed the statute of limitations and the tolling provision of

§1367 (d) does not save his claim against Wilson Taylor. Id. at pp. 10-11. Taylor argues that “the

limitations clock stops the day the claim is filed in federal court and, 30 days post dismissal, restarts

from the point at which it had stopped” under 28 U.S.C. § 1367(d). Id. at pp. 11-12. Quoting Artis,

138 S. Ct. 594, 603 (2018). As a result, they contend that since the claim was dismissed on August

8, 2016, Plaintiff had until October 29, 2016, to refile his dismissed state law claim against Wilson

Taylor. Id. at p. 12. Because he failed to do so, the statute of limitations applicable to the fraudulent

concealment claim against Wilson Taylor expired. Id. Defendants distinguish Plaintiff’s “claims”

from his “case” and contend that once the state law fraud claim was dismissed and not made part

of his appeal, it was no longer pending in federal court and the statute of limitations was not tolled

by §1367 during the pendency of his appeal. Id.

        Plaintiff asserts that it would place an undue burden on a party’s right to appeal if the statute

of limitations were to run as soon as there is a dismissal in the district court. Docket No. 228.

Plaintiff further argues that the state law claim against Wilson Taylor was dismissed in the 2015



                                                   11

 Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 11 of 19 PageID #: 1641
case based solely on the decision not to exercise supplemental jurisdiction after the federal claims

were dismissed. Id. at p. 8. Plaintiff asserts that had he been successful on appeal, his state law

claim would have been revived. Id.

       The availability of tolling is necessarily dependent upon the claim having been filed in

another forum in the first instance. If the claim is never filed, there is nothing to toll. Here, the

review of the 2015 lawsuit clearly establishes that the only Defendant against whom the fraudulent

concealment claim was asserted was Wilson Taylor, therefore, he is the only Defendant to whom

tolling could apply. As such, Plaintiff’s claims for fraudulent concealment as to any other

Defendants are not tolled by the filing of the 2015 action and thus not brought within the applicable

statute of limitations and must fail.

       Wilson Taylor creates a more interesting dilemma. Taylor asks the question “[a]re statutes

of limitations tolled by a complaint when the Plaintiff makes no concerted effort to serve the

defendant at issue?” Docket No. 234-1, p. 10. However, he does not propose an answer to that

question or provide the court with any authority to do so. Rather, he contends that even if it does,

the statute was missed based upon his argument that the statute began to run again after the claim

was dismissed by the district court. Id. at p. 11. Thus, Defendant contends that Mitchell had until

October 29, 2016 to refile his dismissed state law claim against Taylor under 28 U. S. C. §1367(d).

Mitchell did not file his claim by that date and therefore the tolling provision of 28 U. S. C.

§1367(d) does not save his claim. Id.

       The Plaintiff does not challenge Defendant’s assertion that he did not appeal the dismissal

of his state law claims. Docket No. 228. Rather, he contends that had he been successful in his

appeal of the court’s dismissal of his federal claims his state law claims would have been revived.

Id. at p. 8. While the Defendant references §1367, neither party provides the Court with any case



                                                 12

 Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 12 of 19 PageID #: 1642
law addressing this specific issue.

        Subsection (a) of 28 U. S. C. §1367 provides that a district court may exercise supplemental

jurisdiction over state law claims that are so related to claims over which the court is exercising

original jurisdiction “they form part of the same case or controversy under Article III of the

United States Constitution.”

        It is undisputed that the basis of the Court’s jurisdiction over the fraudulent concealment

claim in the 2015 litigation is supplemental jurisdiction under 28 U. S. C. §1367. It is well settled

law in the Sixth Circuit that supplemental jurisdiction is a doctrine of discretion not of right.

Habich v. City of Dearborn, 331 F. 3d 524, 535 (6th Cir. 2003).

        Subsection (d) of 28 U. S. C. §1367 is a savings provision that “tolls the statute of

limitations on any state claim over which a federal court has exercised supplemental jurisdiction

until [at least] after its dismissal.”

        Numerous authorities have recognized that the purpose of §1367(d) was to ensure that

Plaintiffs could pursue their state law claims in state court in the event that the federal court did

not exercise supplemental jurisdiction over those claims. As noted in Moore’s Federal Practice:

        Subsection (d) of the supplemental jurisdiction statute enacts a salutary tolling
        provision to save supplemental claims that have been dismissed in federal court for
        assertion in state court . . . The legislative history indicates that the provision’s
        purpose is to prevent the loss of claims to statute of limitations if state law might
        fail to toll the running of the limitation period while a supplemental claim is
        pending in federal court. It also eliminates a possible disincentive from such a gap
        in tolling if a plaintiff might wish to seek voluntary dismissal of other claims in
        order to pursue the entire matter in state court, after a federal court dismisses a
        supplemental claim.

16 James Wm. Moore et al., Moore’s Federal Practice § 106.05[5] (3rd ed. 1999) (citations
omitted).

         Here, the Plaintiff filed his claim for fraudulent concealment in the 2015 action asking

the Court to exercise supplemental jurisdiction over the claim. The district court dismissed the

                                                 13

 Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 13 of 19 PageID #: 1643
federal claims for which there was original jurisdiction in this court and dismissed the fraudulent

concealment claim without prejudice to be refiled in state court. The Plaintiff subsequently filed

the instant action which is currently before the Court on the basis of diversity jurisdiction. The

Plaintiff’s argument for the timeliness of this claim is that his prior assertion of the claim under

the Court’s supplemental jurisdiction tolled the statute of limitations. The Plaintiff’s argument fails

on two accounts.

        While it does not appear that the Sixth Circuit has addressed this issue it has been

considered by several lower courts. In Parrish v. HBO & Co., the court concluded that there is

“no evidence that § 1367 was intended to act as a savings statute, allowing a plaintiff to refile in

federal court. 85 F. Supp. 2d 792, 796 (S. D. Ohio 1999) (emphasis in original). The Court held

that § 1367(d) operates to guarantee that plaintiffs do not lose the ability to refile their claims

in state court, in the event that state law does not provide for the tolling of the statute of limitations

during the pendency of the federal action, following the federal court's failure to exercise

supplemental jurisdiction.” Id. In other words, this provision “provides a tolling rule that must be

applied by state courts.” Jinks v. Richland Cnty, S. C., 538 U. S. 456, 459 (2003). It ensures that a

Plaintiff will have at least 30 days after the federal court dismisses the claims to bring them in state

court if the claims were timely filed in federal court. Id.

        Here however, the Plaintiff reads §1367(d) to create a tolling rule that also applies in federal

court. Following Jinks, several courts have recognized tolling under §1367(d) does not apply to

claims in federal court. See Gibson v. Slone, 2011 WL 2009815 at *2 (E. D. Ky. May 23, 2011)

(§1367(d) tolling does not apply to claim filed in federal court); Peters v. Board of Trustees of

Vista Unified School District, 2009 WL 2485753, at *3 (S. D. Cal. August 11, 2009)(same);

Parrish v. HBO & Co., 85 F. Supp. 2d 792, 796 (S. D. Ohio 1999)(same). As a result, Plaintiff


                                                   14

 Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 14 of 19 PageID #: 1644
does not benefit from tolling in the instant case refiled in federal court.

        Plaintiff’s claim is likewise untimely because the operation of the statutory tolling

provision applicable to a supplemental claim is triggered by the dismissal of that claim from federal

district court not the conclusion of the appellate review process. See Jarmuth v. Frinzi, 2006 WL

4730263 (N. D. W. Va. July 25, 2006).

        In Jarmuth v. Frinzi, the Plaintiff originally filed a claim against the Defendant and others

in the Western District of Pennsylvania. Id. at *9. That action alleged federal claims and state

claim under Pennsylvania common law pursuant to 28 U. S. C. §1367. Id. The Plaintiff’s federal

claims were dismissed, and the trial court concluded it should not exercise supplemental

jurisdiction over the state claims because the underlying federal claims had been dismissed. Id.

Jarmuth appealed the dismissal of his claims to the Third Circuit which affirmed the dismissal on

March 24, 2004. Id. at *10. On April 6, 2004, Jarmuth, filed an action in the Northern District of

West Virginia asserting his common law claims based on diversity jurisdiction. Id.

        The Court found that the tolling provision of 28 U. S. C. §1367(d) applied to supplemental

state law claims refiled in state court subsequent to dismissal not to a new case filed in another

federal court. Id. at *11, citing Jinks, supra. The Court further concluded that even if §1367

applied to the defamation claim before the court in West Virginia, “it would still be untimely

because the operation of the statutory tolling provision applicable to a supplemental claim is

triggered by that claim’s dismissal from federal district court not the conclusion of the appellate

review process. Id. at *11. Applying well established rules for statutory construction, the court

found that there was no ambiguity to the word “dismissed” holding that “common sense counsels

that it is the ruling of the trial court judge that effects the dismissal of a claim.” Id. at *12.

        Assuming Mitchell’s original claim for fraudulent concealment in the 2015 action was



                                                   15

 Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 15 of 19 PageID #: 1645
tolled, and he indeed had the right to refile in state court under §1367(d), he had until October 29,

2016 to refile the claim. He did not do so thus, even if the tolling provisions of §1367(d) properly

applied to his current claim, which the undersigned concludes it does not, his claim would still be

untimely.

         b.     Failure to State a Claim

         Again, claims of fraud must be plead with particularity. Fed. R. Civ. P. 9(b). Conclusory

allegations of fraud are insufficient. Fed. R. Civ. P. 12(b)(6).

         In order to sustain his claims of fraudulent concealment, Plaintiff must plead specific facts

that these Defendants failed “to disclose a known fact or condition where he or she had a duty to

disclose and another party reasonably relies upon the resulting misrepresentation, thereby suffering

injury.” PNC Multifamily, supra, at 550, citing Chrisman v. Hill Home Dev., Inc., 978 S.W.2d

535, 539 (Tenn. 1998). The fact or condition concealed must be material; that is, a reasonable

person would rely upon it or the person concealing the fact has reason to know that the recipient

would rely upon it. Lonning v. Jim Walter Homes, Inc., 725 S.W.2d 682, 685 (Tenn. Ct. App.

1986).

         Although Plaintiff alleges that certain individual Defendants changed the address of the

property he formerly owned, Plaintiff does not discuss why an address change for a property that

he no longer owned is a material fact, and he fails to allege reliance upon the allegedly concealed

address. Moreover, Plaintiff has failed to allege how the change in address damaged him in light

of the fact that Citizen’s Bank had already foreclosed on the property when any such change of

address occurred. Accordingly, Plaintiff has failed to state a claim for fraudulent concealment and

this claim should be dismissed.

         4.     Civil Conspiracy



                                                  16

 Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 16 of 19 PageID #: 1646
       Plaintiff asserts a claim for civil conspiracy for fraudulent conversion of real property

against Mary Holder, James McDonald and Hattie McDonald. Docket No. 92, p. 35. This claim is

another side of the same coin apart from his assertion “there is no natural explanation for the

changing of the address of the Plaintiff’s property,” Plaintiff has plead no facts supporting the

allegation of a civil conspiracy amongst the parties. Docket No. 92, ¶¶ 90-200. In addition, for the

reasons discussed elsewhere within this Report and Recommendation, any civil conspiracy in

connection with the alleged fraudulent concealment and collusion between these Defendants are

barred by the applicable statute of limitations, collateral estoppel and res judicata principles and

the collateral attack doctrine. Accordingly, Plaintiff’s claims should be dismissed.

   5. Hiring Larry Edmonson and James DeLanis

       To the extent that Plaintiff argues that Defendant Betty Lou Taylor fraudulently hired Larry

Edmonson and James DeLanis, Plaintiff has failed to provide sufficient factual details to establish

a claim for fraudulent hiring. Furthermore, among the documents attached to the Plaintiff’s Second

Amended Complaint identified as “Larry Edmondson Conflict Documentation,” are a clerk’s

inquiry dated July 31, 2009, a Response dated February 7, 2011 and a printout dated September

19, 2012. Docket No. 92-10. The Plaintiff was a party to those proceedings, and they were made

publicly available at that time. Any applicable statute of limitations relating to those documents

and Plaintiff’s fraudulent hiring claim have long since run. As a result, this claim should be

dismissed.

   6. Tortious Interference with Contracts

       In as much as Plaintiff seeks to assert claims against Defendant Edmondson related to being

mistakenly identified on PACER as the attorney for Alternative Healthcare Solutions (“AHS”),

Inc., the proper time to take issue with the Clerk’s inquiry, the mistake on PACER, or anything



                                                17

 Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 17 of 19 PageID #: 1647
related to the issue of who Defendant Edmondson was representing in the 2009 bankruptcy case

would have been during the 2009 bankruptcy. Plaintiff’s failure to do so then prevents him from

launching a collateral attack now. See Pratt v. Ventas, Inc., 273 B.R. 108, 114 (W.D. Ky. 2002).

Additionally, the Bankruptcy Court records officially show that AHS, Inc. was not represented by

counsel, which is consistent with Defendant Edmondson’s alleged representations to the U.S.

Trustee’s office that he did not represent AHS, Inc. As a result, this claim likewise fails and should

be dismissed.

       7.       Wilson Taylor

       In the remand order, Judge Crenshaw held that the Magistrate Judge has discretion to

address “any issues raised in the Parties’ objections to the prior R & R.” Docket No. 187, p. 2.

Defendants assert that the Court should exercise its discretion regarding Wilson Taylor and dismiss

those claims with prejudice.

       Wilson Taylor has been a Defendant in the two previous federal actions filed by Plaintiff

based upon his alleged acts and failure to act as President of Citizen’s Bank. Plaintiff’s claims

against Defendant Wilson Taylor related to his conduct acting on behalf of Citizen’s Bank and

therefore, the analysis of those claims is equally applicable to Wilson Taylor. As with the other

Defendants, Plaintiff’s claims against Wilson Taylor are barred by the statute of limitations and

the doctrine of collateral estopple and res judicata and therefore, should be dismissed as well.

                                     RECOMMENDATION

       In light of the foregoing, the undersigned recommends that the following Motions be

GRANTED: Defendant Citizen’s Bank’s and Wilson Taylor’s Motion to Dismiss (Docket No.

100); Defendant Betty Lou Taylor’s Amended Motion to Dismiss (Docket No. 104); Defendant

Thomas Larry Edmonson’s First Motion to Dismiss (Docket No. 115); Defendant Betty Sue



                                                 18

 Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 18 of 19 PageID #: 1648
Hibdon’s Motion to Dismiss (Docket No. 128); Defendant City of Hartsville, Tennessee, Mary

Holder, Hattie McDonald, James McDonald, Kimberly Taylor’s Motion to Dismiss (Docket No.

130); Defendant Tommy Thompson’s Motion to Dismiss (Docket No. 132); and Defendant

Michael Towns’ Motion to Dismiss (Docket No. 231). The undersigned therefore recommends

that this action be DISMISSED WITH PREJUDICE.

       Under Rule 72(b) of the Federal Rules of Civil Procedure, any party has fourteen (14) days

from receipt of this Report and Recommendation in which to file any written objections to this

Recommendation with the District Court. Any party opposing said objections shall have fourteen

(14) days from receipt of any objections filed in this Report in which to file any response to said

objections. Failure to file specific objections within fourteen (14) days of receipt of this Report

and Recommendation can constitute a waiver of further appeal of this Recommendation. Thomas

v. Arn, 474 U.S. 140, 106 S. Ct. 466, 88 L. Ed. 2d 435 (1985), reh’g denied, 474 U.S. 1111 (1986).




                                                            JEFFERY S. FRENSLEY
                                                            United States Magistrate Judge




                                                19

 Case 3:18-cv-01023 Document 254 Filed 03/04/21 Page 19 of 19 PageID #: 1649
